980 So. 2d 1193 (2008)
James B. GRAYSON, Jr., Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, et al., Appellees.
No. 3D07-2585.
District Court of Appeal of Florida, Third District.
April 30, 2008.
James B. Grayson, Jr., in proper person.
Louis A. Gutierrez, Tallahassee, for appellees.
Before GREEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
We reverse the final order of the Unemployment Appeals Commission denying James B. Grayson, Jr., unemployment benefits. The record before us does not support a determination that Grayson voluntarily left employment without good cause attributable to the employer. § 443.101(1)(a), Fla. Stat. (2007); Miot v. Dade County Sch. Bd., 741 So. 2d 641 (Fla. 3d DCA 1999); Dempsey v. Old Dominion Freight Lines, 645 So. 2d 538 (Fla. 3d DCA 1994).